Justice WALLACE, JR.,
concurring.
I write separately because, in my view, we need not reach the issue whether the oath requirement is an element of witness competence, as expressed by the majority. Because I agree with the trial court’s findings that the competency requirement and the oath requirement were satisfied, I concur in the result.
*135This Court has long recognized that the determination of whether a person is competent to be a witness resides in the sound discretion of the trial court. State v. Savage, 120 N.J. 594, 632, 577 A.2d 455 (1990); State v. R.W., 104 N.J. 14, 19, 514 A.2d 1287 (1986); In re R.R., 79 N.J. 97, 113, 398 A.2d 76 (1979). The court’s decision may be disturbed only if it clearly lacks support in the record. In re R.R., supra, 79 N.J. at 113, 398 A.2d 76.
A hearing should be conducted to determine if any of the bases for disqualification set forth in N.J.R.E. 601 are present. That rule provides:
Every person is competent to be a witness unless (a) the judge finds that the proposed witness is incapable of expression concerning the matter so as to be understood by the judge and jury either directly or through interpretation, or (b) the proposed witness is incapable of understanding the duty of a witness to tell the truth, or (c) except as otherwise provided by these rules or by law.
[N.J.R.E. 601.]
“The purpose of the trial judge’s inquiry into an infant’s understanding of the duty to speak the truth is that of determining whether the child possesses ‘moral responsibility’ — that is, a consciousness of the duty to tell the truth.” In re R.R., supra, 79 N.J. at 113, 398 A.2d 76. It is for the court to ascertain if “the child understands (a) the difference between right and wrong; (b) that to tell the truth is ‘right’; and (c) that he [or she] will be punished in some way should he [or she] lie to the court.” Id. at 114, 398 A.2d 76.
Here, the record supports the trial court’s conclusions that Doris was capable of expression concerning the questions asked and understood the duty to speak the truth. In response to the trial court’s inquiries, Doris replied that it is “not good” to tell a lie and that “[fit’s good to tell the truth.” She acknowledged that she was “not going to tell [a] lie” and would “tell the truth.” Although the trial court neglected to ask Doris if she understood that she might be punished if she did not tell the truth, I do not find that shortcoming fatal. The trial court’s questions were minimally sufficient for it to find that Doris’s various expressions demonstrated that she would tell the truth and would not tell a lie. *136I find no abuse of discretion in the trial court’s conclusion that Doris was competent to be a witness.
Similarly, I conclude that the requirement that Doris take an oath was satisfied. N.J.R.E. 603 provides that “[b]efore testifying a witness shall be required to take an oath or make an affirmation or declaration to tell the truth under the penalty provided by law.” “[T]he main purpose underlying the modern oath requirement is that of reminding the witness that he [or she] has a special obligation to speak the truth in court.” In re R.R., supra, 79 N.J. at 111, 398 A.2d 76. No particular form of oath is required. Ibid. The traditional oath requires the witness swear or affirm that he or she will “tell the truth, the whole truth, and nothing but the truth.” It does not make reference to any punishment for failure to tell the truth, but punishment is implied.
In the present case, when the issue of the oath was broached, the prosecutor suggested that the court have Doris raise her right hand and ask her “if she’s going to tell the truth and the whole truth.” That was a reasonable suggestion, but the trial court chose a different approach. Instead, the trial court explained to Doris that the prosecutor and defense counsel would ask her questions and inquired whether, in answering their questions, she was “going to tell the truth” or “going to tell a lie.” Doris replied “Yeah,” that she would tell the truth, and “No,” that she would not tell a lie.
The trial court fashioned a fair approach to giving the oath to Doris and was satisfied with Doris’s responses. The responses evidenced that the witness would tell the truth. That is sufficient for the trial court to find that the witness was properly under oath.
In sum, I find no abuse of discretion in the trial court’s litany of questions to Doris, and based on Doris’s responses, its findings that she was competent to testify and properly under oath.
Chief Justice PORITZ and Justice LONG join in this opinion.
*137For reversal, reinstatement and remandment — Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE, and RIVERA-SOTO — 7.
Opposed — None.